

Exhibit 10.17



ENPRO INDUSTRIES, INC.
DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2010)
THIS AMENDMENT to the EnPro Industries, Inc. Deferred Compensation Plan (Amended
and Restated effective as of January 1, 2010) (the “Plan”) is adopted by EnPro
Industries, Inc. (the “Corporation”).


WHEREAS, the Corporation has adopted and maintains the Plan as a nonqualified
deferred compensation plan for the benefit of certain of its employees; and


WHEREAS, the Plan authorizes the amendment of the Plan at any time by the
Company; and


WHEREAS, the Corporation desires to amend the Plan as set forth herein to
provide that deferral elections for “Covered Incentive Awards” (as defined under
the Plan) will apply on a “stand-alone” basis and will not be coordinated with
deferral elections under the Corporation’s tax-qualified 401(k) retirement
savings plan; and


WHEREAS, the amendment to the Plan as set forth herein has been approved by the
Compensation and Human Resources Committee of the Board of Directors of the
Corporation.


NOW THEREFORE, the Plan is hereby amended as follows:


1.    Effective for compensation earned for services in 2015 and thereafter,
Section 2.2(b) of the Plan is amended in its entirety to read as follows:


“(b)
Deferral Elections:

(i)
Deferrals of Compensation Other Than Covered Incentive Awards. An Eligible
Employee may elect to defer, on a combined basis with the Savings Plan as
hereinafter provided, up to 25% of the Eligible Employee's Compensation other
than Covered Incentive Awards for a Plan Year. Deferrals shall be made to the
maximum extent possible, subject to the Code Limitations, to the Savings Plan,
and any such deferrals which cannot be made to the Savings Plan solely because
of the Code Limitations shall instead be made to the Plan. The Committee, in its
sole and exclusive discretion, may determine to cause the deferral elections
described above to be effected through a single election made in coordination
with the Savings Plan or through separate deferral elections under the Plan and
the Savings Plan, provided that all such elections shall be irrevocable for the
Plan Year.

(ii)
Deferrals of Covered Incentive Awards. An Eligible Employee may elect to defer
up to 50% of the Eligible Employee’s Covered Incentive Awards for the Plan Year.
Such deferral election shall not be coordinated with any deferral elections
under the Savings Plan and shall be irrevocable for the Plan Year. Any portion
of a


1



--------------------------------------------------------------------------------



Covered Incentive Award deferred under the Plan shall not be taken into account
for purposes of determining contributions or allocations under the Savings
Plan.”


2.    Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.


ENPRO INDUSTRIES, INC.
 
 
 
 
By:
/s/ Robert S. McLean
 
 
Name:
Robert S. McLean
 
 
Title:
Vice President
 
 
Date:
December 12, 2014






2

